UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1696


In Re:   BENNIE A. MACK, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (1:08-cr-00267-WO-1; 1:13-cv-00175-WO)


Submitted:   January 8, 2015                 Decided:   January 13, 2015


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bennie A. Mack, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bennie A. Mack, Jr. petitions for a writ of mandamus,

alleging the magistrate judge has unduly delayed acting on his

28 U.S.C. § 2255 (2012) motion.           He seeks an order from this

court directing the magistrate judge to act.          Our review of the

district court’s docket reveals that the magistrate judge has

issued a recommendation that Mack’s § 2255 motion be denied.

Accordingly, because the magistrate judge has recently acted in

Mack’s case, we deny the mandamus petition as moot.              We grant

leave   to   proceed   in   forma   pauperis.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         PETITION DENIED




                                      2